Citation Nr: 1203881	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-43 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received.

2.  Whether new and material evidence to reopen a claim for service connection for an acquired psychiatric disorder other than PTSD has been received.

3.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In the July 2010 rating decision, the RO, in pertinent part, denied the Veteran's application to reopen a claim for service connection for an acquired psychiatric disorder, to include PTSD, and denied service connection for an acquired psychiatric disorder (claimed as paranoid schizophrenia and depression).  The Board notes that the RO has considered the latter claim on the merits; however, regardless of what the RO has done, the Board must address the question of whether new and material evidence to reopen the claim for service connection has been received because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The Board also notes that the U.S. Court of Appeals for Veterans Claims (Court) has held that a claimant is generally not competent to diagnose his own psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  Here, although the Veteran has claimed entitlement to service connection for PTSD, the Board must also consider any other psychiatric disorders that have been diagnosed.  

Finally, the Board notes that in correspondence dated in October 2011, the Veteran requested a waiver of debt created by the overpayment of VA benefits.  As this matter has not been adjudicated by the RO, it is not before the Board; hence, it is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a February 1999 decision, the Board denied entitlement to service connection for an acquired psychiatric disorder.  The Veteran did not appeal this decision. 

2.  Evidence received since the February 1999 decision does not relate to the basis of the prior to denial for service connection for any acquired psychiatric disorder.  

3.  In a June 2008 decision, the Board denied entitlement to service connection for PTSD.  The Veteran did not appeal this decision. 

4.  Evidence received since the June 2008 decision relates to the basis for the prior denial. 

5.  The Veteran does not have PTSD attributable to service.  


CONCLUSIONS OF LAW

1.  The February 1999 decision that denied entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. §§ 7103(a), 7104(a) (West 2002); 38 C.F.R § 20.1100(a) (2011). 

2.  Evidence received since the February 1999 decision with regard to an acquired psychiatric disorder is not new and material and reopening of the claim of for service connection for an acquired psychiatric disorder is therefore not warranted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  The June 2008 Board decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. §§ 7103(a), 7104(a) (West 2002); 38 C.F.R 
§ 20.1100(a) (2011). 

4.  Evidence received since the June 2008 decision is new and material with regard to the claim for service connection for PTSD, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

5.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 5103(a), 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.159, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History

The Veteran filed an original claim for service connection for PTSD and alcoholism in March 1988.  In August 1988, the RO denied service connection for a psychiatric disorder, to include PTSD with alcoholism.  The Veteran filed a notice of disagreement (NOD) in October 1988.  In a March 1989 letter, the RO asked the Veteran to clarify the issues he was appealing; the Veteran did not respond.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.156(b), 20.1103.  At the time of that decision, the evidence of record did not show that the Veteran had been diagnosed with any psychiatric disorders.

In January 1990, the Veteran filed a claim for service connection for a psychiatric disorder.  In a March 1991 rating decision, the RO denied service connection for an acquired psychiatric disorder, to include PTSD, neurosis, and psychosis.  Later that month, the Veteran filed a NOD.  In April 1991, the RO issued a statement of the case (SOC) and the Veteran filed a substantive appeal (VA Form 9) in June 1991.  The Board remanded the claim for additional development in December 1991, August 1992, February 1994, and April 1996.  In a February 1999 decision, the Board denied the claim for a psychiatric disorder, to include PTSD with alcoholism.  The Veteran did not appeal.  Therefore, the Board's decision became final.  
38 U.S.C.A. § 7104(b); 38 C.F.R § 20.1100(a).  At the time of that decision, there was evidence suggesting that the Veteran had been diagnosed with an anxiety disorder (to include PTSD), a depressive disorder, and a personality disorder.  A note was also made to rule out psychosis.  

In June 1999, the Veteran sent a letter to the RO requesting reconsideration of his claim for service connection for PTSD, which the RO interpreted as an application to reopen the previously denied claim.  In a December 1999 rating decision, the RO denied the application to reopen the claim for service connection for service connection PTSD.  The Veteran filed a NOD in December 1999; the RO issued a SOC in October 2000; and the Veteran filed a VA Form 9 in November 2000.  In a September 2003 decision, the Board denied service connection for PTSD and the Veteran appealed to the Court.  In January 2006, counsel for VA's Secretary and the Veteran's representative filed a Joint Motion for Remand with the Court.  By Order dated in February 2006, the Court granted the motion, vacating the Board's decision and remanding the matter to the Board for further proceedings consistent with the Joint Motion.  In June 2008, the Board denied service connection for PTSD.  The Veteran did not appeal.  Therefore, the Board's June 2008 decision became final.  38 U.S.C.A. § 7104(b); 38 C.F.R § 20.1100(a).  

In September 2008, the Veteran filed an application to reopen the claim for service connection for PTSD.  In March and September 2009 rating decisions, the RO denied the Veteran's application for service connection for an acquired psychiatric disorder, to include PTSD.  Following each of these decisions, the Veteran submitted new evidence and the RO continued to deny the claim in the July 2010 rating decision that is currently on appeal.

In this case, service connection for an acquired psychiatric disorder, to include PTSD, was denied in a February 1999 Board decision.  Service connection for PTSD was also denied in a June 2008 Board decision; however, the Board did not consider any other diagnosed psychiatric disorders in that decision.  

The Board notes that the United States Court of Appeals for the Federal Circuit  has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b) , the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively - after there has been a finding of fact based upon competent medical evidence.  See Clemons, 23 Vet. App. at 8.  In the context of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.   

In this case, as will be discussed below, although there has been some variation in the diagnoses provided, the same symptoms were considered in the processing of the appeal which led to the Board's June 1999 and June 2008 decisions.  Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claims for service connection for an acquired psychiatric disorder and PTSD.  Because the June 2008 decision only considered service connection for PTSD, the Board has considered entitlement to service connection for an acquired psychiatric disorder and for PTSD separately.  


Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice is commonly referred to VCCA notice as it came out of legislation titled the Veterans Claims Assistance Act of 2000 (VCAA).  (Codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126).

This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as rating and effective date.

In an application to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In this case, the RO sent the Veteran letters dated in February and April 2010 that complied with statutory notice requirements.  Therein, the RO notified the Veteran of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought including the types of evidence that would assist in this matter.  The letters also notified the Veteran of the criteria for reopening a previously denied claims, the criteria for establishing service connection, and information concerning why the claims were previously denied.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  For a claim to reopen a finally adjudicated claim, VA will provide a medical examination or obtain an opinion only if new and material evidence is presented or secured.  Id. 

In this case, VA obtained the Veteran's service treatment records (STRs), his military personnel records, records from the Social Security Administration (SSA), and all of the identified post-service private and VA treatment records.  The Veteran was also afforded VA examinations in November 2007 and November 2009 as to the nature and etiology of his psychiatric disorder.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready to be considered. 

Factual Background

The Veteran's service treatment records are unremarkable for any complaints, treatment, or diagnoses related to a psychiatric disorder.  The report of his January 1972 entrance examination reflects that his psychiatric evaluation was normal and he denied depression or excessive worry, frequent trouble sleeping, and nervous trouble of any sort.  The report of a January 1974 examination also reflects that his psychiatric evaluation was normal.  On the report of medical history, he endorsed frequent trouble sleeping, but denied depression or excessive worry and nervous trouble of any sort.  In April 1975, prior to discharge, he indicated that there had been no changes in his medical condition since the last examination.  

The Veteran's military personnel records reflect that served in Korea from May 1974 to April 1975.  During that time period, he served as a battery clerk for Battery B and a unit clerk for Battery A of the 2/44th Air Defense Artillery Battalion.  The Veteran had multiple periods of absence without leave (AWOL) and received several Article 15s.  In September 1974, the Veteran received counseling concerning his personal problems, his attitude towards his real military jobs as opposed to his perceived job, his future in and out of service, and his aggressiveness.  After the Veteran was transferred to Battery A, he also received counseling concerning his late reporting in civilian clothes, repeated absences, failing to be at his place of duty, refusal to work, and attitude.  A January 1975 mental status evaluation reflects that the Veteran was fully alert and oriented; his behavior was normal; his mood was hyperactive; his thinking process was clear; his thought content contained paranoid ideation; his memory was good.  No psychiatric diagnosis was given.  It was noted that the Veteran stated that he was being individually harassed by the Battery First Sergeant.  It was recommended that the Veteran be discharged under Chapter 13, AR 635-200, for unfitness; however he appealed and the Army Discharge Relief Board voted to grant the Veteran a General Discharge.  

The evidence reflects that the Veteran has a long history of alcohol and polysubstance dependence; he has reportedly been sober since 1988.  He also has a history of legal trouble and served several years in prison for writing bad checks.  

A December 1978 VA discharge summary reflects that the Veteran had posttraumatic headache after being struck by a baseball bat in August 1978.  

A May 1980 treatment note from Montana State Prison reflects that the Veteran was depressed after hearing of the death of his nephew.  

VA treatment records dated from May to December 1987 reflect that the Veteran reported he served in combat in Vietnam.  Notes were made to rule out PTSD.  A March 1988 private medical records from the Crow Indian Hospital also notes that the Veteran reported that he was in combat in Vietnam.  A July 1988 private medical record from Deaconess Medical Center indicates the Veteran reported that he had delayed stress syndrome.  

A September 1988 disability determination from the Social Security Administration, which denied benefits, reflects that the Veteran's primary diagnosis was chronic alcoholism and that his secondary diagnosis was cholelithiasis.  

In a January 1990 written statement, the Veteran said that he had been harassed by his first sergeant.  He said that the sergeant had the military police throw him in a cell and beat him with nightsticks.  

A May 1990 VA treatment record reflects that the Veteran said he was a combat veteran in Vietnam with the 101st Airborne Infantry Division.  He said he was a military policeman.  A note was made to rule out major depression.  In October 1990, the Veteran reported having flashbacks of Vietnam.  The diagnostic impression was PTSD with depression.  An April 1991 discharge summary reflects that the Veteran was admitted for depression and disturbing behavior.  It was noted that he had described feelings of depression, anger, and wanting to hurt people.  The diagnoses were PTSD, and alcohol and drug abuse in remission.  An August 1992 discharge summary reflects diagnoses of PTSD and depressive disorder, not otherwise specified (NOS).  

A September 1993 private medical record from the Billings Clinic reflects that the Veteran was taking Lorazepan for anxiety.  

A May 1993 VA treatment record notes that the Veteran had chronic anxiety problems and "probable" PTSD.  

The report of a May 1994 psychiatric evaluation by Dr. Rich for the VA reflects that the Veteran reported that he served as infantry foot soldier in Vietnam and saw a great deal of combat.  He said that he had to kill children.  He said that he was later transferred to Korea, reported in civilian clothes, and was given an Article 15.  He said several Puerto Rican soldiers beat him up with nunchucks.  The diagnoses were dysthymia, alcohol dependence in full remission (by history), and personality disorder, NOS.  Dr. Rich opined that the Veteran suffered from longstanding, chronically recurring depression, but that there was not significant evidence of PTSD.  Dr. Rich indicated that he reviewed the VA treatment records noting PTSD, but said that the Veteran did not have recurrent and intrusive distressing recollection or dreams of events from service in Vietnam.  He also did not exhibit flashbacks or psychological distress when exposed to events symbolic of Vietnam occurrences.  Dr. Rich said that the Veteran continued to be totally disabled from maintaining gainful employment, but that he saw very little evidence that his military experience caused his problems.  

A July 1994 report by Dr. Van Dyk for VA indicates that the Veteran said that he was in Vietnam with the 101st Airborne and that he went on patrols but did not see any serious injuries in combat.  He said he was transferred to Korea and witnessed one friend shoot another in the chest.  He said he was also beaten by military personnel under orders from his first sergeant and that three Puerto Ricans beat him with nunchucks.  The doctor's diagnostic impression was a history of severe alcoholism, a history of head injury (probable multiple), a history of seizure disorder probably related to alcohol withdraw, and secondary organic amnestic syndrome.  The doctor also noted that it appeared the Veteran had some elements of PTSD.  

A March 1995 VA treatment record notes a diagnosis of PTSD and seizures.  In June 1995, it was noted that the Veteran had PTSD in association with his experience in Vietnam in the 1970s and a possible history of depression.

The report of a September 1996 psychiatric evaluation by Dr. Rich for VA reflects that the Veteran stated that he had anger and hate towards his first sergeant and the Puerto Ricans who beat him.  The diagnoses were dysthymia and generalized anxiety disorder.  He was also given a provisional diagnosis of PTSD.  Dr. Rich stated that even though the Veteran lacked typical signs or symptoms of Vietnam era PTSD, the Veteran continued to be preoccupied by the alleged attack by Puerto Ricans.  Dr. Rich opined that he "found this believable, and think [the Veteran's] chronic depression and anxiety are linked to this event, and may actually be symptoms of PTSD."

During the April 1997 RO hearing, the Veteran stated that when he was transferred to Battery A, he was told that he could report in civilian clothes but then was disciplined and received an Article 15 (transcript, pg. 13).  He said that he refused to sign the Article 15 paperwork and that he was beaten by Puerto Ricans with nunchucks (transcript, pg. 16).  He also said he was beaten by military police (transcript, pg. 22).  Later, he said that he witnessed a friend get shot in Korea, but could not remember his name (transcript, pgs. 26-27).  He said that they were going down from a tower at lunch time and that right before they got into the mess hall, one of the soldiers was showing off with his gun and accidently shot his friend (transcript, pg. 27).  He said the bullet went through the soldier's chest, a jeep door, and lodged into a tree; he said he was standing beside the two men at the time of the shooting (transcript, pgs. 27-29).  He said he wrote out a statement and gave it to his first sergeant (transcript, pg. 30).  

In the June 1999 decision, the Board determined that the Veteran's diagnosis of PTSD was not based on a confirmed stressor and that there was no competent evidence that related any other current psychiatric disorder with service.  

The Veteran submitted two "buddy" statements in June 1999 from L.E. and J.P.  These two individuals indicated that they remembered a soldier being accidentally shot while playing with a weapon.  L.E. indicated that he was on leave at the time, but learned about the incident afterwards and that most of them were given a classified briefing.

In December 1999, the Veteran indicated that he has suddenly remembered the soldier's name who was shot (D.B.) and the soldier who shot him (D.R.).  He said he recalled that D.R. was from Niagara Falls, New York.  

In May 2000, the U.S. Armed Services Center for Unit Records Research (CURR) confirmed through the U.S. Army Crime Records Center that there had been an accidental shooting of D.B. by D.R. in October 1974; however, the Veteran was not listed as a witness.  The U.S. Army Criminal Investigation records reflect that several individuals were interviewed who had heard the gunshot, but by all accounts the two soldiers where alone inside a guard post at the time of the shooting.  The Veteran was not included as a witness nor was he mentioned by any of the witnesses as having come upon the scene after the incident.  A crime scene search was conducted and revealed that the bullet had passed through a plywood door, struck a small scrub oak tree, ricocheted off the tree and struck another tree.  The projectile was found at the base of the second tree.

VA treatment records printed in June 2001 reflect that the Veteran had been assessed with chronic dysthymia in January 1998.  

The report of a November 2001 VA examination reflects that the Veteran gave vague details about his military service.  He said that he "worked security" while in Korea and that he liked it.  He said he was assaulted by some Puerto Ricans with nunchucks and that he did not get along with his first sergeant who he felt singled him out for persecution.  He reported feeling anxious and angry.  The examiner reviewed the claims file and noted that the Veteran had previously claimed to witness an accidental shooting in Korea, but that the Veteran did not mention this incident during the evaluation.  The examiner also noted previous notations of possible PTSD based on Vietnam service, but that the Veteran had never served in Vietnam.  He also noted that the Veteran has previously claimed that his PTSD was due to being beaten in Korea.  With regard to possible PTSD, the examiner opined that the Veteran did not have PTSD by history or on present examination and that he did not have any signs of symptoms characteristic of PTSD.  The examiner noted that the diagnoses of alcohol dependence and anxiety disorder were valid, but were not related to military service.  

A June 2002 treatment record from the Mental Health Center in Billings, Montana, reflects that the Veteran was diagnosed with PTSD secondary to Vietnam service and major depression.  

During a November 2002 RO hearing, the Veteran relayed a slightly different account of the accidental shooting.  He said that he had been on guard duty and was coming down from a tower at the time of the shooting.  He said he was standing approximately 100 yards away.  He said that one soldier was playing with his weapon like John Wayne and that the gun accidently went off, shot the other soldier in the chest, went through a Jeep door and lodged in a tree.  

In a January 2003 letter, Dr. Van Dyk noted that the Veteran served in Vietnam and had been diagnosed with PTSD, depression, memory problems, and anxiety.  

During a January 2003 Board hearing, the Veteran provided similar testimony of having witnessed the accidental shooting and death of D.B.  He asserted that he was an eye-witness to this event and that this memory caused his PTSD symptoms (transcript, pg. 6).  

In a September 2006 written statement, the Veteran said that the two soldiers entered the missile site in a jeep.  He said that one soldier was playing with his gun when it accidently went off hitting the other in the chest.  He said the bullet went through the jeep and lodged in a small tree.  He also described being beaten by Puerto Ricans with nunchucks outside a NCO club.  

In September 2006, the Veteran submitted statements from relatives (S.B. and D.B.) attesting to the Veteran's flashbacks and erratic behavior after coming home from the military.  

The report of a November 2007 VA examination reflects that the Veteran reported that he served in Korea and that his job was to "guide missile sites through the tower."  He reported the following trauma during service:  being beaten by two Puerto Rican soldiers with nunchucks and going to the aid station for blisters on his feet.  He said he first sought treatment for depression, anxiety, and alcohol dependence.  The examiner diagnosed the Veteran with depressive disorder with psychosis, alcohol and opiate dependence by history, and paranoid personality disorder.  As regards PTSD, the examiner noted that there were no stressors that could be verified causing PTSD.  The Veteran's credibility was noted to be questionable based on inconsistent statements.  In addition, the examiner noted that the symptomatology of PTSD was missing, such as recurrent intrusive thoughts, reliving of incidence, or reaction to incidence.  The examiner opined that a diagnosis of PTSD should not have been given in the absence of trauma and in the absence of symptoms.  The examiner further opined that the Veteran's depression, anxiety, and paranoid personality were not caused by or due to service.  

In the June 2008 decision, the Board denied service connection for PTSD because the most recent VA examination unequivocally showed that the Veteran did not meet diagnostic criteria for PTSD and earlier diagnoses of PTSD were based on inaccurate factual background (i.e., combat service in Vietnam).

A December 2008 VA treatment record reflects a diagnosis of depressive disorder, NOS and a note to rule out PTSD; the diagnosis of paranoid personality disorder was dropped.  In February 2009, the clinician inquired about the Veteran's PTSD and the Veteran said that he had a problem with his temper after coming home from Vietnam.  He said he saw a soldier accidentally shot and killed by another soldier right in front of him.  The diagnoses were depressive disorder, NOS.  It was also noted that the Veteran exhibited symptoms of paranoid personality disorder and a note was made to rule out PTSD.  In April 2009, a diagnosis of cognitive disorder, NOS, was also added.  A November 2009 record also notes a diagnosis of psychotic disorder.  

The report of a November 2009 VA examination includes a comprehensive summary of the evidence in the Veteran's claims file.  The Veteran said that he was sent to Korea to do security watch at a missile site.  He said that his military stressor included witnessing the accidental shooting of a fellow soldier in Korea.  The results of psychometric testing were inconsistent with the information gathered during the diagnostic and social history interviews.  The examiner indicated that the discrepancy may be due to exaggerated symptom reporting on psychological testing.  The examiner outlined the inconsistencies in the record and ultimately diagnosed the Veteran with depressive disorder, NOS.  The examiner opined that the Veteran's depression was not related to service.

A December 2009 VA treatment record reflects that the psychiatrist did not agree with the previous diagnosis of PTSD and that she saw no indications of paranoid personality disorder or bipolar disorder.  The diagnoses were depressive disorder, NOS, and cognitive disorder, NOS.  It was also noted that the Veteran had a history of alcohol dependence, heroin abuse, and cocaine abuse reportedly in full remission.  

A March 2010 private medical record from St. Vincent healthcare reflects that the Veteran was diagnosed with depression and PTSD.

An April 2010 VA treatment record reflects that the psychiatrist specifically considered the Veteran's allegations of PTSD, but stated that the Veteran did not meet the criteria for PTSD related to service.  In fact, the psychiatrist could not assess that he had any Axis I pathology outside of stable remission for alcohol dependence.  It was noted that he was stable on his medication and so the psychiatrist assumed that the Veteran had a mood disorder, NOS.  In June 2010, a social worker diagnosed major depression, recurrent, on Axis I.  A July 2010 note indicates the Veteran reported witnessing an accidental shooting and being harassed by his first sergeant, who he believed set him up for physical assault in Korea; the social worker diagnosed depressive disorder and made a note to rule out PTSD.  

VA treatment records dated from May 1998 to February 2011 were added to the Veteran's claims file in March 2011.  Most of these records are duplicative, showing treatment for depression, anxiety, and possible PTSD.  An August 1991 discharge summary reflects diagnoses of PTSD and alcohol and drug abuse in remission.  A May 1998 VA treatment records also shows a diagnosis of adjustment reaction with depressed mood after a recent death in his family; a history of PTSD was also noted.

Treatment records from the Mental Health Center notes that the Veteran reported combat experiences and that he saw a lot of blood in Vietnam.  In June 2010, he was diagnosed with major depression, recurrent; PTSD; and alcohol dependence in sustained remission by a psychiatric registered nurse.

During the July 2011 Board hearing, the Veteran testified that he was in a tower prior to the accidental shooting in Korea (transcript, pg. 4).  He said that he saw two soldiers arrive in a jeep and one was twirling his pistol when it accidentally went off and hit the other soldier in the chest.  Id.  He said the bullet went through the Jeep door and lodged into a tree.  Id.  He said that he waited for medical help to arrive and then he went to the dining room.  Id.  In a written statement submitted at the hearing, the Veteran stated that he was not interviewed even though he saw the shot fired.  

Governing Laws and Regulations

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  

In addition, there are particular requirements for establishing PTSD in 38 C.F.R. 
§ 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires (1) a diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010 & 75 Fed. Reg. 39843 (July 13, 2010)).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association  (DSM- IV).  Id. ; see also 38 C.F.R. § 4.125(a) (2011). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  

In this case, the evidence does not reflect that the Veteran engaged in combat with the enemy or that any of his claimed stressors are combat related.  The Board also notes that the 2010 amendment to the PTSD regulation noted above reduced the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity, but is inapplicable to this case.  See 75 Fed. Reg. 39843-01 (July 13, 2010), to be codified at 38 C.F.R. § 3.304(f)(3). 

Where a Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166   (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98   (1993). 

Generally, corroboration of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996). However, in Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which address PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, VA has amended the PTSD regulations to provide that evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  See 67 Fed. Reg. 10330 -01 (Mar. 7, 2002), codified at 38 C.F.R. § 3.304(f)(5).  Examples of such evidence includes evidence of behavior changes following the claimed assault.  Examples of behavior changes that may constitute credible evidence of a stressor include deterioration in work performance and episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5).  Significantly, 38 C.F.R. § 3.304(f)(5) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  A medical opinion based on a post-service examination of a veteran can be used to establish the occurrence of a stressor; however, the Board may consider and weigh this evidence in the context of the entire record.  Menegassi v. Shinseki, 638 F.3d. 1379 (Fed. Cir. 2011).  

Reopening a Previously Denied Claim

Generally, a claim which has been denied in a final unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b).  An exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Analysis

Reopening the Claim for Service Connection for an Acquired Psychiatric Disorder (Other than PTSD)

As outlined above, the last final denial on the claim for service connection for an acquired psychiatric disorder other than PTSD was the February 1999 Board decision.  At the time of that decision, the evidence of record included the Veteran's service treatment records and military personnel records; which did not show that a psychiatric disorder was diagnosed during service; and post-service VA and private treatment records, which showed that the Veteran had been diagnosed with various depressive, anxiety, and personality disorders.  He also had a history of alcohol and polysubstance abuse.  Also of record was the May 1994 medical opinion from Dr. Rich that the Veteran's service did not cause his psychiatric problems; and the September 1996 medical opinion by Dr. Rich that the Veteran's chronic depression and anxiety might be symptoms of PTSD linked to an assault by Puerto Ricans during service.  As noted above, in its February 1999 decision, the Board denied service connection for PTSD because the diagnosis was not made based on a confirmed stressor, and for an acquired psychiatric disorder because there was no evidence relating any of the Veteran's other diagnosed psychiatric disorders to service.  

The relevant evidence received since the February 1999 decision includes post-service VA and private treatment records, which show diagnoses of depressive disorder, anxiety disorder, psychotic disorder, and personality disorder.  However, none of the additional evidence suggests a relationship between these diagnosed psychiatric disorders and the Veteran's service.  In fact, a November 2007 VA examiner opined that the Veteran's depression, anxiety, and paranoid personality were not caused by or due to service.  A November 2009 VA examiner also opined that the Veteran's depression was not related to service.  

In this case, the application to reopen the previously denied claim for an acquired psychiatric disorder (other than PTSD) must be denied because none of the new evidence relates to a basis for prior denial.  To the extent the evidence shows continued treatment for depression, anxiety, and a personality disorder, this evidence is duplicative.  Furthermore, the only new nexus evidence received weighs against a relationship between the currently diagnosed psychiatric disorders and service.  In essence, at the time of the prior denial, there was no credible evidence of a nexus to service.  Negative evidence does not cure the prior evidentiary defect.

As none of the new evidence relates to any basis for the prior denial of service connection for an acquired psychiatric disorder (other than PTSD), the application to reopen the claim must be denied.  Although the threshold to reopen is low, such threshold is not met in this case.  See Shade, 24 Vet. App. at 118. 


Reopening the Claim for Service Connection for PTSD

As outlined above, the last final denial of the claim for service connection for PTSD was the June 2008 Board decision.  The evidence of record at the time of that decision included the diagnoses of PTSD based on the Veteran's reports of having combat experience in Vietnam; Dr. Rich's May 1994 medical opinion that there was not significant evidence of PTSD; Dr. Van Dyk's July 1994 medical opinion that the Veteran has some elements of PTSD based on the Veteran's alleged combat in Vietnam; Dr. Rich's September 1996 medical opinion that the Veteran's depression and anxiety might be symptoms of PTSD based on the Veteran's reports of being beaten by Puerto Ricans; records from the U.S. Army Crime Records Center confirming the accidental shooting of D.B. in October 1974; the November 2001 VA examiner's opinion that the Veteran did not have PTSD; and the November 2007 VA examiner's opinion that the Veteran did not have PTSD.  

In its June 2008 decision, the Board denied service connection for PTSD because the preponderance of the evidence did not show that the Veteran had a current diagnosis of PTSD.  The evidence received since the June 2008 decision includes VA treatment records, in which a note was made to rule out PTSD; VA treatment records, in which a psychiatrist disagreed with the previous diagnosis of PTSD; and private medical records that note a diagnosis PTSD.  The Board finds the evidence added to the record since the June 2008 decision is new and material.  In particular, the Board finds that private medical records noting a diagnosis of PTSD relates to an unestablished fact needed to establish service connection (i.e., current diagnosis).  As this new evidence bears directly on an element of the Veteran's claim previously found lacking, reopening the claim is warranted. 

Entitlement to Service Connection for PTSD

At the outset, the Board points out that the Veteran is not a credible historian.  Originally, he asserted that he had PTSD related to combat in Vietnam.  As noted above, his military personnel records reflect that he neither served in combat nor in Vietnam.  Rather, he served in Korea as a clerk, was AWOL for 52 days, and was counseled repeatedly for his poor attitude and poor performance on the job.  Nevertheless, he has repeatedly told clinicians that he saw lots of blood in combat, went on patrols in Vietnam, was a military policeman, was involved in security, etc.  Hence, any diagnosis of PTSD that relied on such patently false assertions is wholly lacking in probative value.  A diagnosis based upon a false factual premise is entitled to no probative value.

Several years after filing his original claim for service connection, the Veteran began reporting that he witnessed the accidental shooting of a soldier in Korea.  The U.S. Army Crime Records Center was able to confirm that a shooting occurred, but not the Veteran's proximity to the shooting.  In this regard, the Board notes that the Veteran's statements regarding his proximity to the shooting have been inconsistent, contradict the investigative records, and are not credible.  

Originally the Veteran claimed he was standing right next to the soldier who was shot.  He described the soldier as his friend, but could not remember his name.  Later he was able to provide both the first and last names of the victim, the shooter, and the hometown of the shooter.  At other times, he stated that he was on guard duty at the time of the shooting.  He said he was coming down from a guard tower when the shooting occurred and that he was approximately 100 yards away.  He has maintained that he was an eye witness to the shooting and has even described the trajectory of the bullet in detail.  However, his description of the shooting contradicts the investigation records.  For example, the investigation records reflect that the shooting occurred inside a guard post and that there were no eye witnesses (other than the shooter and the victim).  The Veteran was not among those who responded to the scene and he was not interviewed by any investigator.  His representative argues that the fact that the Veteran described the trajectory of the bullet proves that he witnessed the shooting.  The Board points out, however, that the Veteran could have easily learned of these events after the fact- similarly to L.E., who was on leave at the time and stated that everyone was debriefed afterwards.  Furthermore, the Veteran's description of the trajectory of the bullet is not consistent with the crime investigation - it did not go through a jeep door and did not get lodged in a tree.  We conclude that the investigative report that indicates that that there were no eye witnesses and that the Veteran was not at the scene of the shooting is far more probative than the statements of the Veteran who has shown a remarkable ability to distort the record in pursuit of personal gain.

The Board also finds it noteworthy that the Veteran has been inconsistent in reporting this stressor to clinicians despite his later allegations that this particular memory caused his PTSD.  Although the record contains treatment for psychiatric problems since the late 1980s, he did not report that he witnessed a shooting until July 1994.  A few months earlier, in May 1994, he failed to mention this stressor during a psychiatric evaluation by Dr. Rich.  He did not mention this stressor to Dr. Rich in September 1996 and he did not mention it during the November 2001 and November 2007 VA examinations.  Ultimately, after reviewing the entire claims file, the November 2001 and November 2007 VA examiners did not find that the Veteran had a current diagnosis of PTSD, noting that the Veteran's credibility was questionable.

The Board notes that additionally received records include a June 2010 private treatment record from South Central Montana Regional Mental Health Center noting a diagnosis of PTSD on Axis I; however, no stressor was reported and it is unclear what trauma the diagnosis is based on.  Therefore, it lacks probative value.

In considering the evidence, it is noted that the Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Additionally, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board is cognizant of Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), wherein the Court held that VA and Board may not simply disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran.  See also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  However, in Kowalski, the Court also cited its decisions in Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Reonal v. Brown, 5 Vet. App. 458, 461 (1993) in reaffirming that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion.  Here, "just because a physician or other health professional accepted the appellant's description of his Vietnam experiences as credible and diagnosed appellant as suffering from PTSD does not mean the [Board is] required to grant service connection for PTSD."  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  As mentioned, the allegations of combat and Vietnam service are demonstrably false and his allegations of witnessing an accidental shooting in Korea are not credible.  Accordingly, any diagnoses of PTSD based on these allegations of in-service stressors are of little, if any, probative value.

The Veteran has also asserted that he was beaten by a group of individuals, who he characterized as "Puerto Ricans" with nunchucks, that he was beaten by military policemen, and that he was harassed by his first sergeant.  The Board has also considered the provisions of 38 U.S.C.A. § 3.304(f)(5) which state that where a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2011).

Here, there is evidence that the Veteran was counseled regarding his poor attitude and performance, that he was transferred to a different unit, that he had a history of alcohol and polysubstance abuse, and that he was cited for 52 days of AWOL.  However, the Veteran has a history of repeatedly providing false statements to VA officials and has served a prison sentence for a crime of moral turpitude.  Within the context of the entire claims file, the Board simply does not accept that these indicators point to an in-service stressor event in the form of a personal assault by "Puerto Ricans" or military policemen.  Given the evidence as a whole, the Board concludes that the Veteran is not a credible historian and that the assaults did not take place.  Since the events (claimed stressors) did not happen, it necessarily follows that the events cannot be corroborated.  The Board has specifically considered the Federal Circuit's holding in Menegassi that establishes that numerous items may be considered as potential corroborating evidence.  However, as in Menegassi, the evidence here has been considered and negated.

In sum, there is no credible evidence of any of the alleged stressors or an in-service etiology of any diagnosis of PTSD.  Therefore, the Board concludes that the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The application to reopen the claim for service connection for an acquired psychiatric disorder (other than PTSD) is denied.

The application to reopen the claim for service connection for PTSD is granted. 

Service connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


